Case 1:19-cv-25168-BB Document 60 Entered on FLSD Docket 06/11/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-25168-BLOOM/Louis

 WOODFOREST NATIONAL BANK,

        Plaintiff,
 v.

 FREEMAN ORTHODONTICS, P.A., et al.,

       Defendants.
 _____________________________________/

                                       FINAL JUGDMENT

        Pursuant to the Order, ECF No. [59] granting in part and denying in part Plaintiff

 Woodforest National Bank’s Motion for Summary Judgement, ECF No. [50], it is

        ORDERED AND ADJUDGED as follows:

        1. Final Judgment is entered in part in favor of Plaintiff, Woodforest National Bank, and

            against Defendants, Jeffrey Wilson and Wayne Pearson, in the amount of

            $6,500,000.00 (the “Loan”).1 Plaintiff is entitled to pre-judgment interest on the Loan

            pursuant to the terms of the Guaranties, and post-judgment interest at the applicable

            statutory rate.

        2. The Court reserves jurisdiction to enter such other and further orders as deemed proper,

            including motions for attorney’s fees and costs.



 1
  Capitalized terms bear the same definitions as those in the Guaranty of Payment and Performance, ECF
 No. [1-12] (“Wilson Guaranty”), and the Guaranty of Payment and Performance, ECF No. [1-13] (“Pearson
 Guarantee,” collectively “Guaranties”).
Case 1:19-cv-25168-BB Document 60 Entered on FLSD Docket 06/11/2020 Page 2 of 2

                                                           Case No. 19-cv-25168-BLOOM/Louis


        3. As the Court has entered a STAY regarding the remaining Defendants, the Clerk shall

           ADMINISTRATIVELY CLOSE the case and Plaintiff shall be permitted to reopen

           the case once the stay is lifted in order to proceed as to the remaining Defendants.


        DONE AND ORDERED in Chambers at Miami, Florida, on June 11, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:
 Counsel of record




                                                2
